Citation Nr: 0509329	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for infectious hepatitis with jaundice.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from January 1957 
to January 1960.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for infectious hepatitis, and 
assigned a noncompensable evaluation.  The veteran's timely 
disagreement with the initial noncompensable evaluation was 
received by VA in October 2003.  The RO issued a statement of 
the case (SOC) in January 2004.  The veteran's timely 
substantive appeal was received in March 2004.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The medical evidence establishes that the veteran has not 
been treated for any form of hepatitis since his service 
discharge, and establishes that he has no current residuals 
or symptoms of any form of hepatitis or chronic liver 
disease.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
infectious hepatitis with jaundice are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
initial evaluation for hepatitis because he has been 
diagnosed as having liver damage due to hepatitis C.


Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claim for 
service connection for hepatitis, which underlies this appeal 
for a compensable initial evaluation for hepatitis, was 
originally submitted in January 1999, and denied as not well 
grounded in July 1999.  In December 2001, the RO notified the 
veteran that the claim would be reviewed under the provisions 
of the VCAA.  Thus, since the decision as to service 
connection rendered prior to enactment of the VCAA was not 
considered final, the VCAA is applicable to the claim for an 
increased (compensable) initial evaluation, as applicable to 
"downstream" issues.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim]; see McCutcheon v. Principi, 17 Vet. App. 
559 (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, in the July 1999 rating decision, the veteran was 
advised of the criteria for service connection, and was 
advised that the claim was not well grounded.  In the 
February 2003 rating decision, the veteran was advised of the 
criteria for a compensable evaluation for infectious 
hepatitis with jaundice.  The January 2003 SOC notified the 
veteran of all criteria under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7345, and also advised the veteran of the complete 
text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant.  More than one year has elapsed since 
the veteran was last notified of the provisions of 38 C.F.R. 
§ 3.159.  The Board may proceed with appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the veteran was initially advised of the 
criteria for service connection prior to the rating decision 
at issue.  Because service connection had not yet been 
granted, he was not informed of the criteria under DC 7345 
for evaluating liver disease without cirrhosis.  Since that 
time, the veteran has been notified of the evidence required 
to substantiate the claim.  The notification clearly advised 
the appellant to identify or submit any relevant evidence.  
The content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence, 
and has been given notice of the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Law and regulations applicable to a claim for an increased 
evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the appeal arises from the initial rating 
decision that established service connection and assigned the 
initial disability evaluation, the entire period of the 
pendency of the claim is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Effective July 2, 2001, chronic liver disease without 
cirrhosis warrants a noncompensable evaluation when 
nonsymptomatic.  A 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (described above) having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.

Factual background

A July 2002 VA outpatient treatment note reflects that the 
veteran's liver function tests, including SGOT and SGPT, were 
elevated.  The examiner concluded that the veterans elevated 
liver functions might be due to a cholesterol-lowering 
medication, and Simvastin was discontinued.  

On VA examination conducted in January 2004, the examiner 
noted that there was no diagnosis of hepatitis noted in the 
veteran's VA clinical records and no evidence that he had 
been treated for any recurrent episodes of hepatitis.  The 
veteran denied vomiting, hematemesis, or melena.  The veteran 
denied episodes of colic or abdominal pain, fever, 
distention, nausea, vomiting, fatigue, weakness, depression, 
or anxiety.  He denied any current symptoms of liver disease.  
He provided a history of having infectious hepatitis with 
jaundice in service.  The veteran's liver was nonpalpable.  
The veteran's muscle strength was 5/5 in all extremities with 
no obvious muscle wasting.  The examiner stated that there 
were no other signs of liver disease.

On laboratory examination of the veteran's blood, diagnostic 
tests for hepatitis, including HBsAg (hepatitis B surface 
antigen), HBC (hepatitis B core antibody), HAV-IGM (hepatitis 
A antibody reactive), and HCV-AB (hepatitis C antibody 
reactive) were negative.  The examiner concluded that there 
was no objective evidence of hepatitis or residuals.

Analysis

While the Board does not disagree with the RO's grant of 
service connection for hepatitis, the current VA examination 
report reflects that the veteran has no sign, symptom, or 
residual of any form of hepatitis, including hepatitis A, 
hepatitis B, or hepatitis C.  The veteran contends that he is 
entitled to a compensable initial evaluation for hepatitis 
because he has been diagnosed as having liver damage.  The 
Board notes that VA outpatient clinical records reflect an 
elevation in the veteran's liver function tests.  However, 
the examining VA providers attributed this elevation to 
possible causes other than hepatitis.  The report of VA 
examination conducted in January 2004 rules out hepatitis as 
a cause of the elevated liver function tests.

In the absence of any sign, symptom, or residual of any form 
of hepatitis, the Board finds that the criteria for an 
increased (compensable) initial evaluation for infectious 
hepatitis with jaundice are not met during any portion of the 
appeal period.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.


ORDER

The appeal for an increased (compensable) initial evaluation 
for infectious hepatitis with jaundice is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


